﻿May I begin by congratulating you, Sir, on your election to the presidency of the thirty-ninth session of the General Assembly. Finland has good relations and has developed close co-operation with your country. Your wide experience in international affairs, and of the United Nations in particular, makes you especially qualified to guide this Assembly in its deliberations. You have my best wishes in the difficult task which lies ahead of you.
66.	May I also express my thanks to the outgoing President, Mr. Jorge Illueca, who so ably fulfilled his role on behalf of the Assembly.
67.	It gives me particular pleasure to pay a tribute to the Secretary-General, to whom we already owe a great deal for his authority and leadership.
68.	I should also like to extend a warm welcome to Brunei Darussalam, the 159th Member of the United Nations.
69.	The world situation has not taken a turn for the better. Its characteristics are many; increased uncertainty, and even hostility, in international relations; a spiralling arms race; unresolved political, as well as social and economic crises. In brief, ours is a world of conflict and confrontation instead of a world of dialogue and co-operation.
70.	The United Nations must remain the principal instrument for the maintenance of international peace. It must provide for collective security under its Charter; it must assist in resolving international conflicts and disputes, it must foster economic and social progress and promote human rights. It is an organization of sovereign nations, each having legitimate needs for security and well-being. It is also an organization of interdependence and common responsibility. As the President of the Republic of Finland, Mr. Mauno Koivisto, stated last year, at the Assembly's thirty-eighth session, Finland is unequivocally committed to assuming its share of that responsibility.
71.	On issues of security, States have increasingly sought to provide for their own security unilaterally by increasing armaments. Security is seen in terms of potentially antagonistic relationships. The result is perceived threats, heightened tensions and a continuous arms race. The arms race, particularly in the nuclear field, has become a source of insecurity for all. The nuclear threat concerns everyone. The world must explore other avenues for promoting security by developing its co-operative element, gaining security through arms control and disarmament, building relations through confidence and mutual understanding.
72.	The record of disarmament efforts over the past few years is disappointing—indeed, it is alarming. The lack of progress is dictated by political realities. Yet, in a climate of confrontation, determined efforts to negotiate are particularly important. They may not change the turn of events overnight, but they attest to the need for conciliation and co-operation.
73.	All Member States have responsibilities in the disarmament domain, but the world has the right to expect that the nuclear-weapon States, which have the primary responsibility for disarmament, act decisively to halt and reverse the course of the arms build up. The prevention of nuclear war, the curbing of nuclear arms proliferation, the limitation and reduction of nuclear arsenals, the banning of chemical weapons and the prevention of an arms race in outer space remain priorities on the international agenda.
74.	There must also be efforts towards aims control and disarmament at the regional level. Such efforts should aim at improved stability and security and should contribute to the ultimate goal of general and complete disarmament. The Finnish Government is particularly interested in the promotion of nuclear- weapon-free zones and has put forward proposals for such a zone in the Nordic region.
75.	There are ways to strengthen the co-operative element of security, the security of common responsibility. The fundamental premise is that in no circumstances nuclear weapons be used. There is interest by all in improved relationships and stability in the field of security; there is interest by all in preventing accidental wars and promoting crisis management. There should be a determined effort to transform this interest into commitments.
76.	During the coming year the Treaty on the Non- Proliferation of Nuclear Weapons is to be reviewed. This Treaty remains one of the most important single achievements in the field of disarmament. The Third Review Conference of the Parties to the Treaty should make progress in strengthening the non-proliferation regime and in facilitating international co-operation in the field of the peaceful use of nuclear energy. By displaying their commitment to nuclear disarmament and making tangible progress towards a comprehensive nuclear-test ban, the nuclear-weapon Powers would, for their part, contribute to a successful conference.
77.	In Europe, where East-West tension is particularly visible, where the concentration of armaments is heaviest and where the arms build up continues unabated, co-operative efforts are urgently needed. A key element is to build confidence among States responsible for security in Europe. This year an endeavour to build that confidence has been launched at the Conference on Confidence- and Security-building Measures and Disarmament in Europe, at Stockholm. That Conference should, as soon as possible, proceed towards substantive negotiations on confidence- and security-building measures. Finland hopes that this and other endeavours within the Conference on Security and Co-operation in Europe process will lead to better implementation of the Helsinki Final Act' and to tangible progress for the benefit of the peoples in Europe and in the whole world
78.	There are other areas and issues affecting the well-being and lives of millions where common responsibility must be displayed. The deepening economic and social crisis in Africa has come to the attention of the international community. Starvation, famine and deprivation have taken command over a great number of African nations. Sub-Saharan countries in particular have been seriously affected by persistent droughts. Internal social upheavals, coupled with the international economic recession, have further drained the already weak economies of those societies. The refugee problem brought about by political conflicts and turmoils still adds to this agony. At the moment, more than 150 million people on that continent face hunger and malnutrition. It is clear that the present African plight exceeds previous experiences on that continent. As the Secretary-General has said, "the basic fact is that Africa is engaged in a struggle for economic survival."
79.	The situation is grave, but not desperate. There are ways and means by which the underlying reasons for the present calamity can be addressed. The responsibility for bringing to an end the present economic and social crisis in Africa rests primarily with the African Governments themselves. We appreciate the efforts already undertaken by the African Governments and urge them actively to pursue measures to reverse these negative trends. But at the same time the international community cannot escape its own responsibility for supporting the intensified national efforts of the developing countries, particularly in the agricultural sector. Increased and improved aid and other supportive measures are called for. In this respect we welcome and support the initiatives taken by the Secretary-General and the organizations within the United Nations system to intensify their programmes in Africa. For its part, the Government of Finland channels over 50 per cent of its bilateral aid to Africa.
80.	In recent years we have witnessed with increasing concern the way in which efforts to make full use of the United Nations as a forum for negotiations on global economic problems have failed time and again. It is not enough to point to the factors that have contributed to the erosion of the credibility of the Organization. We have a common responsibility to make the Organization work by attacking its deficiencies together. A case in point is provided by the Economic and Social Council, which is one of the six principal organs of the United Nations. According to the Charter, the Council should give policy impetus to economic negotiations throughout the United Nations system. It should also co-ordinate the activities within the United Nations system in increasingly interdependent sectors. We all know that the Economic and Social Council does not at the moment fulfil this task.
81.	Another example in this field is the failure of the international community to launch global negotiations on international economic co-operation for development under the auspices of the United Nations. Today we seem to be further away from this goal than we were five years ago. We should not blame the institution for this situation. The responsibility lies with us, the Members of the Organization. More forthcoming attitudes towards the task of launching global negotiations are called for, in the North as well as in the South, if we are to make progress in this undertaking.
82.	Despite these shortcomings and disappointments, we should not forget the fact that within the United Nations system common responsibility in the economic and social sectors is manifested in the field of operational activities for development. United Nations development funds are making a visible contribution to the improvement of the living conditions of people throughout the developing world. The United Nations operational programmes enjoy the support of the international community, although the planned growth rates of those programmes have not been met and the volatility of exchange rates has affected them negatively.
83.	As part of its efforts to reach the 0.7 per cent official development assistance target by the end of the decade, Finland will continue to increase its support to multilateral development activities and international humanitarian relief programmes. We will place particular emphasis on the special needs of the least developed countries.
84.	In this context, I should like to mention that my Government welcomes the recent establishment of the World Institute for Development Economics Research at Helsinki. We hope that the first affiliated research institute of the United Nations University will fulfil the expectations of the international community by providing new impetus and fresh ideas in this very vital field of research.
85.	The Members of the United Nations bear a common responsibility, one which extends beyond the immediate urgencies of today. What we are doing now—and what we are not doing now—will have an effect on our future and on that of our children.
86.	Awareness of the dictates of ecology is spreading. The younger generations especially know that there is an exigent interrelationship between the needs of economic development, the resources of the earth and the environment of the human being—that our ecosystem is an integrated whole. Those problems cannot be successfully solved by any nation acting alone. They must be addressed by the international community as a whole.
87.	Human rights are closely related to peace, security and prosperity in the world. An area of vital concern to the United Nations and to all its Member States is the need to protect and promote human rights and fundamental freedoms. It should be recognized that the United Nations and its Members have made great progress in this field, whether defined in terms of political rights, economic, social and cultural rights, action against racism or the general development of the international bill of human rights. The process of developing new international rules in the human rights area continues. I wish to refer in particular to the draft convention against torture and other cruel, inhuman or degrading treatment or punishment which my Government hopes will be adopted by the General Assembly as soon as possible. On the other hand, human rights continue to be widely disregarded and fundamental freedoms are still denied in many parts of the world. We continue to witness unjustified arrests, torture, arbitrary executions, religious intolerance and political persecution.
88.	Surveying the implementation of internationally adopted human rights is a major task for the United Nations. It is important that the role of the United Nations be strengthened and further developed in this respect. I would in this context appeal to all Governments to lend their full and constructive co-operation to the relevant United Nations bodies in order to ensure the full enjoyment by all individuals of human rights and fundamental freedoms.
89.	War against famine, ignorance, poverty and underdevelopment and the promotion of welfare and a secure future for mankind are the common responsibility of the Members of the United Nations. Let us hope that recognition of this common task will help us to find the way back to co-operation and conciliation even in the political field, where so much at present should be done.
90.	The Nordic countries, confirming their strong support for the United Nations and for measures aimed at settling international disputes by peaceful means in accordance with the principles of the Charter, have in recent years examined ways and means of strengthening the United Nations. Nordic endeavours in this field have close connections with the reports of the Secretary-General on the work of the Organization. The problems facing us and facing the United Nations can be tackled effectively only through close international co-operation and with the necessary determination and patience.
91.	The Nordic countries have given particular emphasis to United Nations peace-keeping operations as one of the practical instruments which the United Nations has successfully evolved. Finland attaches great importance to these functions and today has troops and observers in all United Nations peace-keeping operations. We see these operations as an important way in which Member States, including the smaller ones, can contribute effectively to the collective task of peace-keeping and peace making.
92.	This year the Organization, in particular the Security Council, has discussed situations which, in various parts of the world, are endangering regional and international peace and security. The Council has in most cases been able to reach a decision on the matter. What is lacking is the will to carry out those decisions. We share the view of the Secretary-General, expressed in his report on the work of the Organization, that the international community cannot condone the disregard of almost all of these decisions by the parties involved in the disputes.
93.	In our view, the basic principles of a peaceful settlement of the problem of the Middle East remain immutable.
94.	The key to the situation is the Arab-Israeli conflict. Together with other developments in the region, it poses the most persistent threat to peace and security, not only in the region itself but also in the world as a whole. The political, strategic and economic importance of the region transcends the regional confines of the conflict.
95.	A comprehensive settlement of the conflict must be based on Security Council resolutions 242 (1967) and 338 (1973). Israel must therefore withdraw from Arab territories occupied since 1967. Acquisition of territories by force is inadmissible. The right of Israel and other States in the area to exist within secure and recognized boundaries must be guaranteed. Furthermore, provision must be made for the legitimate rights of the Palestinians, including their right to national self-determination. This pre-supposes the right of the Palestinians and the Palestine Liberation Organization [PLO], as the most significant representative of their national aspirations, to participate in negotiations on their own future within a comprehensive solution of the conflict.
96.	From the internal point of view, the situation in Lebanon seems to be improved even if many of the major problems still remain unsolved. We hope that the national reconciliation will not fail. The territorial integrity, sovereignty and political independence of Lebanon within its internationally recognized boundaries must be strictly respected.
97.	The war between Iran and Iraq has entered its fifth year. The loss of human life and waste of resources have reached staggering proportions. My Government welcomes and supports all mediation efforts that may contribute to a peaceful settlement of the war.
98.	For nearly 20 years the United Nations has made strenuous efforts to achieve independence for Namibia. Today the prospects of a solution again seem to be improving. The front-line States, together with the South West Africa People's Organization, have shown a constructive spirit to find new ways for dialogue between the parties. Security Council resolution 435 (1978) still remains the basis for a solution of the Namibian question. The Government of Finland does not see any reasons why its implementation is delayed. Any political solution must be based on the holding of free and fair elections. The wishes of the people of Namibia must be fully taken into account in the independence process. The United Nations, with its special responsibility for Namibia, must sustain the pressure on South Africa so as to ensure that the independence of Namibia is achieved without delay.
99.	In South Africa the apartheid system remains fundamentally unchanged. This was noted by the Security Council, which recently strongly rejected and declared null and void some of the superficial modifications to the system. Finland unequivocally condemns the system as an abhorrent violation of human rights and human dignity. The need for concerted international pressure on South Africa to change its policies remains. There cannot be any compromise on the principle of the equality of every human being or on the need to have that principle observed in practice. That is why the Security Council must continue its consideration of measures to intensify the pressure on South Africa for change.
100.	The situation in Central America remains critical. Finland believes that the solutions to the problems of this region lie in the maintenance of the principle of non-intervention in the internal affairs of other States. The States of the region themselves should be given an opportunity to solve their problems free from any outside intervention. To this end, Finland supports the efforts of the Contadora Group for a peaceful, comprehensive solution.
101.	The United Nations is the forum for all States to make their contribution to fostering peace, security and well-being in the world. Each State, big and small, should participate in this effort. But in pursuing these ends, not only do nations have their role as Members of the world Organization, the United Nations; they also bear responsibility for peace and security in their own regions.
102.	Finland has stable, harmonious relations and fruitful co-operation with all its neighbours. She stays outside the conflicts of interest between the great Powers, she maintains and develops friendly relations with all nations: Finland pursues a policy of neutrality. Finland seeks to promote efforts towards peace and stability in the Nordic region, towards security and co-operation in Europe and in the whole world.
103.	The days when a State could pursue a policy independent of all others are long past. We live in a different world, a world of wider, more complex, more challenging responsibilities. They are common responsibilities that must be shared in order to secure peace and prosperity for all peoples of the world.
